ROBB, Associate Justice.
This is a writ of error to the juvenile court of the District of Columbia and brings up for review a judgment in that court under which the plaintiff in error, without indictment or presentment by a grand jury, was sentenced to the workhouse at hard labor for six months, for willfully neglecting or refusing to provide for the support and maintenance of his minor children. See 34 Stat. 86. The single question necessary to be considered by us is whether the juvenile court has jurisdiction to impose a sentence involving hard labor where there has been no indictment or presentment by a grand jury, as provided by the Fifth Amendment to the Constitution.
In Wong Wing v. United States, 163 U. S. 228, 16 Sup. Ct. 977, 41 L. Ed. 140, Wing had been sentenced to the house of correction at hard labor for a period of 60 days, and the court expressly held that imprisonment at hard labor constituted an infamous punishment and that such' imprisonment could be imposed only where there had been a compliance with the Constitution. We see no escape from the conclusion that the decision in that case is controlling in this, and we therefore reverse the judgment and remand the case, with directions to dismiss the complaint.
Reversed and remanded.